DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0102, line 16 delete “30’” and replace it with –40’--.  Paragraph 0103, line 13 delete “16” and replace it with –24--.  Paragraph 0104, line 11 delete “22” and replace it with –24--; line 13 delete “18” and replace it with –16--; line 18 delete “16” and replace it with –24--.  Paragraph 0102, line 16 delete “30’” and replace it with –40’--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumasa (JP 2016039373).
With respect to claim 1, Katsumasa discloses a drum-type magnetic body (magnetic ore 1, figure 1) comprising: a pair of flange parts that are facing each other (flanges 20, figure 1); and a shaft part connecting the pair of flange parts (shaft 10), wherein an outer periphery of a cross section of the shaft part in a direction
orthogonal to an axis of the shaft part has an oval shape constituted by a pair of parallel
straight parts and a pair of arc parts connecting end parts of the pair of parallel straight parts (figure 1 discloses arc portions 23 provided on the shaft 10, and comprising parallel straight parts 21), and the flange parts each have an outer principal face running orthogonal to the axis of the shaft part, and the pair of parallel straight parts are running in parallel with a longitudinal direction of the principal face of the flange part. Figures 1 and 2 discloses straight parts 21 running in parallel with a longitudinal direction of the principal face of the flanges 20.
With respect to claim 2, Katsumasa discloses a drum-type magnetic body according to Claim 1, wherein a ratio of width and length of the flange parts is substantially the same as a ratio of width of the parallel straight parts of the shaft part and longest length of the arc parts of the shaft part.  Figure 1 discloses that a ratio of width and length of flange parts is substantially the same as a ration of width of the parallel straight part.
With respect to claim 3, Katsumasa discloses a drum-type magnetic body according to Claim 1, wherein a distance between the flange parts at the arc parts of the shaft part is shorter than a distance between the flange part at the parallel straight parts of the shaft part.  Figure 1 discloses that a distance between the flange parts at the arc is shorter than a distance between the flange at the straight parts of the shaft.
With respect to claim 4, Katsumasa discloses a drum-type magnetic body according to Claim 1, wherein a distance between the facing surfaces of the pair of flange parts at the arc parts of the shaft part is longer than a distance between the facing surfaces of the pair of flange part at the parallel straight parts of the shaft part.  Figure 1 discloses that a distance between the arc parts and a facing surface of the flanges is longer that at the parallel straight parts.
With respect to claim 5, Katsumasa discloses a drum-type magnetic body according to Claim 1, wherein tapered surfaces are provided where the facing surfaces of the pair of flange parts of the compact intersect the shaft part.  Figure 1 disclose tapered surfaces 27 providing at the flanges.
With respect to claim 6, Katsumasa discloses a drum-type magnetic body according to Claim 1, wherein tapered surfaces are provided on the facing surfaces of the pair of flange parts in an manner that a thickness of each flange part decreases from a portion connecting the shaft part toward an outer margin part of the flange part.  Paragraph 0029 discloses that tapered surface 27 provided on the flanges is shallow near shaft portion 10.
With respect to claim 7, Katsumasa discloses a coil component comprising the drum-type magnetic body of Claim 1 and a conductive wire with sheath wound around the shaft part.  Figures 9 and 10 discloses wire 50 wound around the shaft.
	With respect to claim 8, Katsumasa discloses A coil component according to Claim 7, further comprising: terminal electrodes formed in a manner extending from the outer principal face to side faces of one of the flange parts, wherein both ends of the conductive wire with sheath are connected to the terminal electrodes, respectively; and an exterior part formed over the wound wire using a resin containing magnetic powder.  Figure 9 and 10 discloses electrodes 60 using soft magnetic powder, paragraphs 0036-0037.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836